Citation Nr: 0736000	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bosley, Schatz, Bolinger & 
McKown, Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 Decision 
Review Officer decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2007, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher initial disability rating for his 
service-connected PTSD.  The claims file indicates that the 
veteran is not treated for his condition, and thus, the only 
medical evidence of record are two VA examinations dated in 
2003 and 2007, a private psychiatric evaluation dated in 
2005, and a VA PTSD consultation dated in 2005.

There is wide discrepancy between the PTSD symptoms described 
and GAF scores assigned in the VA medical documents and the 
PTSD symptoms described and GAF score assigned in the private 
evaluation.

The VA examination conducted in January 2007 did not include 
a review of the veteran's claims file.  As such, all 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  The 
Court has held that the requirement for evaluation of the 
complete medical history of the veteran's condition operated 
to protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  The Board, therefore, concludes that an 
additional PTSD examination is needed to provide an accurate 
picture of the severity of the veteran's PTSD.  38 C.F.R. §§ 
3.326, 3.327.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.    

The examiner should clearly outline the 
rationale for any opinion expressed 
resolving any inconsistencies in the 
record, to include the PTSD symptoms 
described and GAF score assigned in the 
March 2005 private psychiatric 
evaluation, the symptoms described by the 
veteran's wife and stepdaughter in lay 
statements received in August 2004, and 
symptoms described by the veteran and his 
wife during testimony before the RO in 
June 2005 and before the Board in 
September 2007.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

